Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2021 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 10/15/2021. Claims 9-10, 13-14, 17, 19 and 21-24 are currently pending. Claims 1-8, 16, 18 and 19 are withdrawn responding to restriction requirement, claims 12 and 15 are canceled and claims 22-24 are added new per applicant’s request.

Priority
Current application, US Application No.15/945,487, filed 04/04/2018 claims foreign priority to 2017-075436, filed 04/05/2017.
Examiner acknowledges that the certified copy of foreign priority copy, which is not written in English, has been received. There is no requirement to submit certified 

Response to Amendment/Remarks
Applicant's amendments, accompanied with persuasive arguments, are sufficient to overcome previous claim objections and rejections under 35 USC 101 and 103.

Allowable Subject Matter
	Claims 9-10, 13-14, 17, 19 and 21-24 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 1, the closest prior art of record, Maeda (US 20140195184 A1), hereinafter ‘Maeda’, Nishihara (US 20130315576 A1), hereinafter ‘Nishihara’ and Unuma (US 20190171199 A1), hereinafter ‘Unuma’, individually or in combination, fail to anticipate or render obvious the limitations
	“stops receiving a new substrate when a duration for which a degree of deviation of the one or more feature quantities from those at a normal time is increasing exceeds a first time, and/or when a number of increases and decreases per unit time in the degree of deviation of the one or more feature quantities from those at the normal time exceeds a first number” in combination with other limitations.

Maeda discloses

	a first device; (equipment, part [0017], part replacement [0018, 0026], various kinds of equipment and a variety of parts [0038], a valve to be replaced [0044], part names [0049, Fig. 6], showing motors and sensor as examples; replacement-valve name ‘a part name’ [0098], showing valve as another example of device)
	one or more sensors that detect physical quantities indicating a state of the first device; (a plurality of sensors attached to the equipment [0028], monitoring observation data, sense an anomaly, the measurement-object physical quantity of the observation data [0016]; time series sensor-signal acquisition [0125, Fig. 8A])
	a second circuit that calculates (processor [0068, Fig. 68], equivalent to a circuit, processing sensor signals in a processor and by carrying out extraction/classification of features of time-series signals [0069, Fig. 18A])
	one or more feature quantities of the first device from the detected physical quantities; (replaced valve 421, the frequency of appearance, appearance frequencies [0101], frequency pattern .. as a feature quantity, for valves [0102]; any information other than a frequency pattern can be used, the number of dimensions, ordinary pattern recognition technique, a principal components analysis, an independent components analysis and selection of a feature quantity. [0109])  
equivalent to a circuit) 
	a temporal change in the one or more feature quantities calculated in the first calculation circuit; (not only the contribution degree, but also the frequency of the contribution degree, time-series variations, a generation frequency, frequency information, frequency pattern, distribution form [0107], variations of observation data [0158], variation matrix [0164, 0166], variations of the transient time [0166])
	the first device is a motor (equipment, part [0017], part replacement [0018, 0026], various kinds of equipment and a variety of parts [0038], a valve to be replaced [0044], part names [0049, Fig. 6], showing motors and sensor as examples).
However, Maeda is silent regarding the above allowed limitations,

Nishihara discloses “stops receiving a new substrate when a feature quantity is in a certain condition” (when it is determined that the air particle concentration is equal to or lower than the level 3 and exceeds the level 2, the process of the semiconductor wafer W is immediately interrupted, the semiconductor wafer W that is currently processed is continued to be processed, but transport of any new semiconductor wafer W into the heat treatment apparatus is stopped [0117, 0123]), but is silent regarding the above allowed limitations.

Unuma discloses a load factor, vibration, sound, and a temperature of the motor as the physical quantities (diagnostic apparatus diagnoses signs of an electric motor and a 

As per claims 10-11 and 13-14, claims are also allowed because base claim 9 is allowed.

As per claims 17 and 19, the closest prior art of record, the closest prior art of record, Maeda, Nishihara and Unuma, individually or in combination, fail to anticipate or render obvious the limitations
	“stopping reception of a new substrate when a duration for which a degree of deviation of the one or more feature quantities from those at a normal time is increasing exceeds a first time, and/or when a number of increases and decreases per unit time in the degree of deviation of the one or more feature quantities from those at the normal time exceeds a first number” in combination of other limitations as explained in claim 9 above.

As per claim 21, claim is also allowed because base claim 17 is allowed.

As per claims 22-24, the closest prior art of record, the closest prior art of record, Maeda, Nishihara and Akazaki (US 5908463 A), hereinafter ‘Akazaki’, individually or in combination, fail to anticipate or render obvious the limitations
	“stops receiving (or stopping reception of) a new substrate when a duration for


Maeda further discloses “the first device is a sensor” (equipment, part [0017], part replacement [0018, 0026], various kinds of equipment and a variety of parts [0038], a valve to be replaced [0044], part names [0049, Fig. 6], showing motors and sensor as examples) and 
	the use of “feature quantities” in detecting anomalies of the device (the anomaly detection/diagnostic system 100 is capable of detecting an anomaly sign as a predicted one at an early time [0207], the degree of deviation [0169], i.e. an example of feature quantity, the distance from the unknown pattern q ‘a most recent observed pattern’ to the normal class [0171], pattern being equivalent to feature as an example), but is silent regarding the above allowed limitations.

Akazaki discloses “a detection delay time as one of feature quantities of a sensor” for control (the sensor response time becomes longer as the sensor becomes degraded [col 28 line 10-13], Sensor has a detection delay time [col 28 line 61]; characteristic feature [col 32 line 19-20]; detection delay of the LAF sensor [col 35 line 25]; detection delay, controlled variable, detected value’, control convergence can be improved [col 38 line 46-67]), but is silent regarding the above allowed limitations.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DOUGLAS KAY/Primary Examiner, Art Unit 2865